Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 06, 2018

The Court of Appeals hereby passes the following order:

A19A0576. DARRELL C. HALE v. THE STATE.

      A jury found Darrell C. Hale guilty of aggravated assault and other crimes. On
January 30, 2018, the trial court entered a judgment of conviction and sentence, and
on February 1, the court entered an amended sentence. Also on February 1, Hale filed
a motion for new trial. On July 17, Hale filed a notice of appeal from his conviction
and sentence, and the record was transmitted to this Court. We, however, lack
jurisdiction.
      The record contains no order disposing of Hale’s motion for new trial. Because
that motion remains pending below, any appeal at this juncture must come by way of
an interlocutory application. See OCGA § 5-6-34 (b); see also Hann v. State, 292 Ga.
App. 719, 720 (1) (665 SE2d 731) (2008) (while a motion for new trial is pending,
appeals must comply with the interlocutory appeal requirements).
      Accordingly, this direct appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/06/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.